Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims depend from claim 22 and there is no claim 22.  Thus, the claims are vague and indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 16 and 19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter Seta”) and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”).
    PNG
    media_image1.png
    853
    712
    media_image1.png
    Greyscale

1.    A method of continuously generating scan line data to be stored in a memory together with positional data for a scan line,-the method comprising:”  (see FIG. 13 in blocks 300-306 where a first and a second scan line are provided and then a pixel distance between the two images is provided in blocks 1300-1312)
receiving a position data feed pertaining to a position of an image capturing device travelling along a route in a navigable network;  (see FIG. 1-2 where the uav takes images into a system 400 and creates a stereo image of the buildings in the image and FIG. 9 where a position of the objects is recorded in FIG. 1 and 9)
Seta is silent but Mundhenk teaches “.receiving images of the route captured using the image capturing device as it progresses along the route so as to obtain a view of the route; (see paragraphs 3-7, 18-31 and abstract}
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Mudhenk with the disclosure of SETA to take a video of an unmanned air vehicle’s surroundings. Then using a 

    PNG
    media_image2.png
    697
    844
    media_image2.png
    Greyscale
Seta discloses  “…monitoring a position of a vanishing point in the view of the route; and  (see FIG. 4 where a scan line estimation is done and a morphology module that is correlated provide a stereo image) 
extracting from said images scan line data to be stored in a memory together with respective positional data for a scan line said scan line data for an image comprising a linear portion of the image of a predetermined width that extends along the scan line of a  (see predetermined shape (see block 1032-1316), wherein the scan line is arranged at a predetermined position with respect to of the vanishing point and wherein the positional data is based on the position data feed. (See paragraphs 50 to 58 where an intersection between the lines l1 and l2 is provided and a gradient is made of the scan line; see paragraphs 80-91 and claims 1-4 and vanishing point calculating means).
Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”).
Seta is silent but Zhang teaches “2.    The method of claim 1, wherein the image capturing device is positioned within a vehicle, and wherein the method comprises:
monitoring a hood line corresponding to the outline of a vehicle hood in the view of the route; and ;  (see FIG. 6, where the vehicle hood is detected)
arranging the scan line at a predetermined position with respect to the hood line and the vanishing point, such that the scan line is between the vanishing point and the hood line and does not substantially intersect the hood line. See scan lines 71 and 75 that do not intersect the hood line and the scan lines are between the vanishing point and the hood line; see paragraphs 42 to 55 and 24-41 and claims 1 to 4).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhang with the disclosure of Seta since Zhang teaches that a number of reference lines may be taken in successive images.  The reference lines can be determined and the vanishing lines can be determined.  Then the next successive images are taken and a confidence level of the vanishing point is made to determine the road edges.  Then a confidence value may be determined to determine if the candidate is a road edge with high confidence.  See paragraphs 42-55 and the abstract of Zhang.
Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”).

Seta is silent but Zhang teaches “3.    The method of claim 2, wherein monitoring a hood line comprises:
 
tracking one or more features shown in images of the route that move downwards between successive images of the route as the camera moves towards said features; (see paragraphs 44 to 48);
monitoring the lowest positions of said moving features shown in the field of view of the camera; and
determining a hood line based on said monitored lowest positions. .  (See claim 16 where the hood line is determined and then the lines on the left and the right side are determined as clusters to determine if the lines are road edges with high confidence; see scan lines 71 and 75 that do not intersect the hood line and the scan lines are between the vanishing point and the hood line; see paragraphs 47 to 55 and 24-41 and claims 1 to 4). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhang with the disclosure of Seta since Zhang teaches that a number of reference lines may be taken in successive images.  The reference lines can be determined and the vanishing lines can be determined.  Then the next successive images are taken and a confidence level of the vanishing point is made to determine the road edges.  Then a confidence value may be determined to determine if the candidate is a road edge with high confidence.  See paragraphs 42-55 and the abstract of Zhang.
Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”).

Seta is silent but Zhang teaches “…4.    The method of claim 2, wherein said monitoring a position of a vanishing point comprises:
monitoring first and second bearings in the direction of travel at first and second positions respectively based on the position data feed; (see FIG. 6 where on the left hand side the two candidate lines 71 and 70 are determined and on the right hand side the candidate lines 76, 75, 73,  72 and 74 are determine as candidates when they travel past the hood 77);
calculating if the device was travelling in a substantially straight line between the first and second positions in accordance with said monitored first and second bearings; (see FIG. 6 and reference line 78 where the vehicle is determined to be moving straight)
monitoring two or more straight road lines in the view of the route in the direction of travel; ; (see FIG. 6 where on the left hand side the two candidate lines 71 and 70 are determined and on the right hand side the candidate lines 76, 75, 73,  72 and 74 are determine as candidates when they travel past the hood 77);

calculating the intersection position for said road lines; and, (see claim 1 where the line candidates determine the initial vanishing point; see paragraphs 32-47 and 50 and claims 1-3 where the angles having a similar angle are clustered)
if the device was calculated to be travelling in a substantially straight line between the first and second positions, outputting said intersection position as the vanishing point in the view of the route.”.  (See paragraphs 42 to 55). It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhang with the disclosure of Seta since Zhang teaches that a number of reference lines may be taken in successive images.  The reference lines can be determined and the vanishing lines can be determined.  Then the next successive images are taken and a confidence level of the vanishing point is made to determine the road edges.  Then a confidence value may be determined to determine if the candidate is a road edge with high confidence.  See paragraphs 42-55 and the abstract of Zhang.
Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”).

Seta is silent but Zhang teaches 5.    The method of claim 2, wherein said predetermined position of the scan line is dynamically determined. (see paragraph 25 where the scan lines are taken as the vehicle moves) (see FIG. 6 where on the left hand  .
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhang with the disclosure of Seta since Zhang teaches that a number of reference lines may be taken in successive images.  The reference lines can be determined and the vanishing lines can be determined.  Then the next successive images are taken and a confidence level of the vanishing point is made to determine the road edges.  Then a confidence value may be determined to determine if the candidate is a road edge with high confidence.  See paragraphs 42-55 and the abstract of Zhang.
Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”).

Seta is silent but Zhang teaches “…6.    The method of claim 1, wherein said scan line, or at least a portion thereof, is one of: a rectangle; a substantially horizontal straight line that extends substantially across the field of view; an arc; and an ellipse. (See FIG. 6 where on the left hand side the two candidate lines 71 and 70 are determined and on the right hand side the candidate lines 76, 75, 73, 72 and 74 are determine as candidates when they travel past the hood 77; see 72 and 73 and 74 which form a rectangle)”.

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”).

Seta is silent but Mudhenk teaches “…7.    The method of claim 1, wherein the images of the route are captured at a constant frame rate from a video feed obtained from the image capturing device. ”. (See claim 5 and paragraph 20 where the images are taken from full motion video which includes a constant frame rate of 30 to 24 fps). It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Mudhenk with the disclosure of Seta to take a video of an unmanned air vehicle’s surroundings. Then using a scan line the device may detect a pixel distance between two scan lines.  Then an accounting for shifts may be detected.  Then a scaled height can be determine for the video image that corresponds to a real three dimensional point cloud with the real GPS positions of the objects.  This can be stored in a stereo structure model device.  The uav may then detect its position and the position of objects based on the video captures images.   The high quality positioning may be used in a rapid manner without using slower computational processing of LIDAR, GPS, or other 
Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”).
Seta is silent but Zhang teaches “8.    The method of claim 1, wherein said image capture is triggered in accordance with predetermined image capture distances along the route based on the position data feed. ”.  (See paragraph 13 where the image capture device 14 takes the images on both sides; see paragraph 37-39 where the location is also tracked continuously). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhang with the disclosure of Seta since Zhang teaches that a number of reference lines may be taken in successive images.  The reference lines can be determined and the vanishing lines can be determined.  Then the next successive images are taken and a confidence level of the vanishing point is made to determine the road edges.  Then a confidence value may be determined to determine if the candidate is a road edge with high confidence.  See paragraphs 42-55 and the abstract of Zhang.
Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”) and in further in view of Chinese Patent Application Pub. No.: CN102110370 A to Wang Shiyuan (hereinafter “Wang”) that was filed in 2011. 
            Seta is silent but Wang teaches “…9.    The method of claim 8, wherein said predetermined image capture distances are equidistant. ”. (see abstract where the cameras are equidistant and paragraphs 18-22). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Wang with the disclosure of Seta since Wang teaches that a vehicle speed may be determined using only a camera for reduced costs and with high accuracy.   See paragraphs 1-8 and 18-22 and the abstract of Wang.
Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of Chinese Patent Application Pub. No.: CN102110370 A to Wang Shiyuan (hereinafter “Wang”) that was filed in 2011 and in further in view of U.S. Patent Application Pub. No.: US2009/0203993 A1 to Thiele et al.
Seta is silent but Wang teaches “10.    The method of claim 1, comprising monitoring the velocity of the image capturing device in accordance with the position data feed ”. (See abstract where the cameras are equidistant and paragraphs 18-22).


Seta is silent as to but Thiele teaches “….and, if at said velocity the frame rate required to capture images of the route at said predetermined image capture distances exceeds a maximum frame rate of the camera, to obtain scan line data from one or more additional scan lines from said images, wherein the position of each additional scan line is determined so as to cover a view of the route at a predetermined image capture distance….”. (See paragraphs 53, 57 to 69). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Thiele with the disclosure of SETA since Thiele teaches that a number of frames and a rate of the camera may be determined.  Then a maximum frame rate may be increased to a rate that is suitable.  Also a distance between the scan lines may also be determined.  Then a correction to the distance may be applied to match the rate of the camera and to provide increased image quality.   See paragraphs 53-69 and the abstract of Thiele.
Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US2009/0203993 A1 to Thiele et al.

Seta is silent as to but Thiele teaches “…11.    The method of claim 1, wherein the respective positional data for the scan line data which is stored in memory accounts for the distal separation between the device itself, which is obtained from the position data feed, and the position of the route shown by the scan line. ”. (See paragraphs 53 to 69). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Thiele with the disclosure of Rhoads since Thiele teaches that a number of frames and a rate of the camera may be determined.  Then a maximum frame rate may be increased to a rate that is suitable.  Also a distance between the scan lines may also be determined.  Then a correction to the distance may be applied to match the rate of the camera and to provide increased image quality.   See paragraphs 53-69 and the abstract of Thiele.
Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of United States Patent Application Pub. No.: US 2017/0215028 A1 to Rhoads et al. that was filed in 2013 (hereinafter “Rhoads”)
 “12.    The method of claim 1, wherein said position data feed is obtained from a navigation satellite system receiver. ”.  (See paragraph 1098). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of RHOADS with the disclosure of SETA since RHOADS teaches that a GPS can geo-locate the photos with the location of known landmarks to improve the inferred location of the vehicle that is superior to the GPS.   See paragraphs 400-403 of Rhoads.

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of  U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”)
Mudhenk teaches “13.    The method of claim 1, comprising uploading said scan line data with respective positional data to one or more servers… ”  (See paragraph 43 where the system may provide data to one or more servers for a point cloud). It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Mudhenk with the disclosure of Seta to take a video of an unmanned air vehicle’s surroundings. Then using a scan line the device may detect a pixel distance between two scan lines.  Then an accounting for shifts may be detected.  Then a scaled height can be determine for the video image that corresponds to a real three dimensional point cloud with the real GPS positions of the objects.  This can be stored in a stereo structure model device.  The uav may then detect its position and the position of objects based on the video captures images.   The high quality positioning may be 
 Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”)
Seta is silent as to Zhang teaches “…14. The method of claim 1, comprising aggregating said scan lines into an overview image of the route. ”.  (See FIG. 6 where the scan lines overview the image of the route). It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhang with the disclosure of Rhoads since Zhang teaches that a number of reference lines may be taken in successive images.  The reference lines can be determined and the vanishing lines can be determined.  Then the next successive images are taken and a confidence level of the vanishing point is made to determine the road edges.  Then a confidence value may be determined to determine if the candidate is a road edge with high confidence.  See paragraphs 42-55 and the abstract of Zhang.
Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of  U.S. Patent Application Pub. No.: US20130266175 A1 to Zhang et al. that was filed in 2012 and is assigned to General Motors™ (hereinafter “Zhang”)

Seta is silent but Mudhenk teaches “15.    The method of claim 14, comprising identifying route features in the overview image, wherein said route features include one or more of: the number of road lanes, lane guidance indicators, road works, road signs, colors, trees, tunnels, bridges and weather. ”.  (See FIG. 8, where the number of road lanes are identified). It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Mudhenk with the disclosure of Seta to take a video of an unmanned air vehicle’s surroundings. Then using a scan line the device may detect a pixel distance between two scan lines.  Then an accounting for shifts may be detected.  Then a scaled height can be determine for the video image that corresponds to a real three dimensional point cloud with the real GPS positions of the objects.  This can be stored in a stereo structure model device.  The uav may then detect its position and the position of objects based on the video captures images.   The high quality positioning may be used in a rapid manner without using slower computational processing of LIDAR, GPS, or other sensors where the sensor may not be able to determine the location.  This provides a low cost system that can provide positioning using only video cameras and reference inferences 802.  This may provide a high quality uav with a lower cost.  See paragraphs 3-9 and 46-72 and 15-31 of Mudhenk.
Claims 17-18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application No.: EP1944734 B1 to Seta et al. that was filed in 1999 (hereinafter “Seta”)and in view of European Pub. Patent Application No.: EP2833322 A1to Mundhenk that was filed in 2013 (hereinafter “Mundhenk”) and in further in view of United States Patent No.: US 8,970,625 B2 to Chavez.

 “…17.    The device of claim 22, further comprising at least one accelerometer configured to monitor a tilt of the image capturing device, and wherein the device is configured to adjust the position of the scan line in accordance with said monitored tilt. (see col. 1, lines 59-65 and Col. 12, lines 14-61 and FIG. 7a)”. 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Chavez with the disclosure of Rhoads to take a correction of the images using a gyroscopic device to render the scan lines with improved precision. See col. 12, lines 1-50 and col. 15, lines 20-35 and claims 1-13 of Chavez. 
Seta is silent but Chavez teaches “…18.    The device of claim 22, further comprising at least one accelerometer configured to detect vibrations of the camera, and wherein the device is configured to correct for artifacts in the images that result from said vibrations. See claim 12, FIG. 7A, Col. 4, lines 59-65 and Col. 12, lines 14-61; 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Chavez with the disclosure of Rhoads to take a correction of the images using a gyroscopic device to render 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668